BELCHER, Commissioner.
The conviction is for the unlawful possession of a narcotic drug, to wit: opium ; the punishment, ten years in the penitentiary.
The statement of facts appearing in the record does not appear to have been filed *244in the trial court, as required by a,rt. 759a, Sec. 4, Vernon’s Ann.C.C.P.
In the absence of a proper statement of facts we are unable to pass upon questions pertaining to the court’s charge, admissibility of evidence, or the sufficiency of the evidence. Williams v. State, Tex.Cr.App., 297 S.W.2d 169.
No formal bills of exception appear in the record.
All proceedings appear to be regular, and nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.